CALVERT SOCIAL INDEX SERIES, INC. ADMINISTRATIVE SERVICES AGREEMENT REVISED AND RESTATED SCHEDULE A Listed below are the series of Calvert Social Index Series, Inc. that are entitled to receive administrative services from Calvert Investment Administrative Services, Inc. ("CIAS") under the Administrative Services Agreement dated June 22, 2000, as amended, and which will pay annual fees to CIAS pursuant to the Agreement. Calvert Social Index Fund Class A 0.20% Class B 0.20% Class C 0.20% Class I 0.10% Class Y 0.20% CALVERT SOCIAL INDEX SERIES, INC. BY: /s/ William M. Tartikoff William M. Tartikoff Vice President and Secretary Calvert INVESTMENT Administrative services, INC. BY: /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer Effective July 13, 2012
